Citation Nr: 1024087	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to a low back disorder.

3.  Entitlement to service connection for a left hip 
disorder, to include as due to a low back disorder.

4.  Entitlement to service connection for a right foot 
disorder, to include as due to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO) and Board remand.  


FINDINGS OF FACT

1.  The Veteran's low back disorder is related to active duty 
service.

2.  A current diagnosis of a left hip disorder is not shown 
by the evidence of record.

3.  A bilateral knee disorder is not related to military 
service or to a service-connected disability.

4.  A right foot disorder is not related to military service 
or to a service-connected disability.




CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A left hip disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

3.  A bilateral knee disorder was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

4.  A right foot disorder was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for a left hip disorder, a bilateral knee 
disorder, and a right foot disorder, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to the initial adjudication of the 
Veteran's claims, a December 2005 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the Veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the Veteran because the 
preponderance of the evidence is against service connection 
for a left hip disorder, a bilateral knee disorder, and a 
right foot disorder; thus, an effective date and a disability 
evaluation will not be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - 
(2009).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's identified private medical 
treatment records and service personnel records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Despite 
the substantial efforts of the Veteran and the RO, the 
Veteran's service treatment records have not been located, 
and are determined to be unavailable.  

In an April 2004 letter, the National Personnel Records 
Center (NPRC) indicated that the Veteran's service treatment 
records were loaned to VA.  A January 2006 response from the 
NPRC indicates that the Veteran's service treatment records 
might be contained in another veteran's claims file.  
However, a June 2009 report of contact reflects that a review 
of that veteran's claims file did not reveal any records 
relating to the Veteran.  In an August 2006 email, the NPRC 
reported that an extensive search for the Veteran's records 
was conducted, but that they could not be located.  In 
September 2006, the RO issued a formal finding of 
unavailability of the Veteran's service treatment records.  
In December 2006, the NPRC sent the Veteran a letter which 
indicates that the Veteran's service treatment records were 
lent to VA and also that, in 1968, his medical records were 
requested by a medical officer at the Naval Air Reserve 
Training Unit at the Naval Air Station in Alameda, 
California.  The RO has not requested the Veteran's service 
treatment records from the Naval Air Station in Alameda, 
California.  However, the Naval Air Station in Alameda, 
California is now closed; thus, the Veteran's service 
treatment records would no longer be located at that 
facility.  In October 2007 and November 2007 letters, the RO 
notified the Veteran that his service treatment records were 
unavailable and could not be located.  In a February 2008 
letter, the NPRC again reported that the Veteran's service 
treatment records could not be located, and that they had 
been loaned to VA.  A November 2008 response from the NPRC 
reflects that the Veteran's service treatment records could 
be contained in a different veteran's claims file.  However, 
a June 2009 email indicates that a review of that veteran's 
claims file did not reveal the Veteran's service treatment 
records.  A November 2008 letter from the National Archives 
and Research Administration reflects that a search of the 
deck logs for the USS SKYLARK and the USS SIMON for the 
period of February 1967 through April 1967 did not reveal any 
personnel related information, such as medical treatment.

In October 2007 and November 2007 the RO notified the Veteran 
that his service treatment records could not be located.  In 
addition to requesting the Veteran's service treatment 
records, the RO requested that the NPRC provide deck logs for 
the USS SKYLARK and the USS SIMON.  However, a November 2008 
response from the Naval Archives and Records Administration 
reflects that no records pertinent to the Veteran or his 
medical treatment could be located in those deck logs.

The heightened duty to assist has been satisfied in this 
case.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  The 
Veteran was properly notified that his service treatment 
records have been lost.  Moreover, during his April 2008 
hearing before the Board, the Veteran indicated that he 
believed that his left hip, bilateral knee, and right foot 
disorders were due to his low back disorder, and he has not 
reported any complaints of or treatment for a left hip, 
bilateral knee, or right foot disorder during active duty 
service.  Thus, the Veteran's claims have not been prejudiced 
by the lack of service treatment records.  Accordingly, the 
Board finds that no prejudice to the Veteran will result from 
an adjudication of the issues of entitlement to service 
connection for a left hip, bilateral knee, and right foot 
disorders based on the evidence that is currently of record.  
See Bernard, 4 Vet. App. at 394.

The Veteran was provided with a VA examination in April 2009 
with regard to his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  The Board finds that the April 2009 VA examination 
was adequate, as it was based on a review of the Veteran's 
claims file, an interview of the Veteran, and a physical 
examination of the Veteran.  Also, the April 2009 opinion 
provided supporting rationale for the conclusion that the 
Veteran's bilateral knee disorder and right foot disorder are 
not related to service, and that the Veteran did not have a 
current left hip disorder.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues being decided herein is available and not part 
of the record.  See Pelegrini, 18 Vet. App. at 112.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for entitlement to service 
connection for a low back disorder, without deciding whether 
notice and development requirements have been satisfied in 
the present case, the Board is not precluded from 
adjudicating this issue.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard, 4 Vet. App. 384; see also 
Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

I.  Low Back Disorder

The Veteran contends that service connection for a low back 
disorder is warranted.  During his April 2008 hearing before 
the Board, he testified that he injured his back in February 
1967 or March 1967 while lowering a five-gallon can of paint 
down three decks on a piece of rope.  He noted that, while he 
was lowering the paint, he heard something snap in his back 
and felt excruciating pain.  He reported that he went to 
sickbay, and that the doctor sent him to the USS SIMON for 
treatment, where he underwent an x-ray of the back.  He 
indicated that the doctor told him that something happened in 
the L4-L5 area.  He stated that he continued experiencing 
back pain after service discharge, and that he sought post-
service treatment one year after discharge.  The Veteran's 
wife testified that she has known the Veteran since 1984, and 
that he has had back pain since that time.  She also noted 
that the Veteran told her that he injured his back during 
service.

As previously discussed, the Veteran's service treatment 
records are unavailable.  The Veteran's service personnel 
records are negative for any complaints of low back pain.
Private treatment records from November 1989 through October 
2005 reveal diagnoses of and treatment for a low back 
disorder.  In November 1989, the Veteran complained of low 
back pain, and noted that he injured his lower back many 
years before.  A November 1989 x-ray of the lumbosacral spine 
showed mild to moderate thoracic and lumbar spondylosis with 
degenerative disc disease.  A December 1989 treatment record 
reflects a diagnosis of chronic low back pain with 
degenerative disc disease.  A December 1989 magnetic 
resonance imaging scan (MRI) of the lumbar spine revealed 
multilevel disc desiccation/degeneration and a posterior 
central and right posterolateral L5-S1 disc bulge without 
distinct nerve root compression or displacement.  

A February 1990 treatment record notes the Veteran's 
complaints of a 20-year history of low back pain.  Physical 
examination of the back revealed some mild discomfort in the 
lower lumbar region.  Straight leg raising was to 90 degrees, 
bilaterally.  A Lasegue and bowstring maneuver were both 
negative.  The diagnosis was mild disc bulge at L5-S1 which 
did not appear to be pressing on the nerve root.  Clinically, 
there was not much evidence of sciatica.  An August 1996 
chest x-ray revealed degenerative spondylosis.  An August 
1996 treatment record reflects a diagnosis of degenerative 
joint disease.  An October 1996 record notes the Veteran's 
complaints of back pain.  

A June 2000 record notes that the Veteran had disc disease in 
his back which was causing leg pain.  An August 2005 x-ray of 
the spine showed moderate to moderately severe degenerative 
spondylosis and degenerative disc disease with vacuum disc 
phenomenon at L5-S1 and S-S2 with a transition vertebra at 
S1.  In September 2005, the Veteran underwent a MRI of the 
spine.  The report notes a history of low back pain radiating 
down both legs.  The MRI revealed multilevel degenerative 
disc disease with postoperative changes of the L5-S1 level, a 
probable at least unilateral L5 pars interarticularis defect 
on the left with slight subluxation of L5 relative to L4 and 
the top of the sacrum, L4-L5 multifactorial mild central 
canal stenosis and bilateral neural foraminal narrowing, L5-
S1 multifactorial mild central canal stenosis and bilateral 
neural foraminal narrowing right greater than left, and L2-L3 
mild left neural foraminal narrowing.  An October 2005 
addendum to the September 2005 MRI indicates that the Veteran 
never had back surgery, and that there were bony anomalies of 
the posterior elements of L4 and L5 that simulate prior 
laminotomies or laminectomies to a very close extent.

In a September 2006 statement, the Veteran's wife reported 
that, since she married the Veteran 21 years before, she 
witnessed the pain that the Veteran has had from his back 
injury.  In a September 2008 statement, N.B.S., the Veteran's 
ex-wife, reported that she was married to the Veteran from 
1969 through 1984, and that he always had problems with his 
back during that time.  In a September 2009 statement, V.B. 
and J.B. reported that they have known the Veteran for 20 
years that that he has had low back pain during that time.  
In support of his claim, the Veteran submitted copies of web 
pages pertaining to degenerative disc disease.  In a 
September 2009 statement, the Veteran's sister stated that 
the Veteran told her "many times in the past, that his back 
was giving him problems and had been for years because of his 
injury in the Navy."

In April 2009, the Veteran underwent a VA examination.  The 
report notes the Veteran's complaints of constant low back 
pain which radiated down into the buttocks and into the 
posterior legs, typically to the knees.  He denied focal 
weakness and numbness of the legs, and rated his back pain as 
an 8 on a 1 to 10 scale.  He complained of flare-ups with 
sudden movements or position changes which could last up to a 
half of a day.  He denied incapacitation or prescribed bed 
rest during flare-ups.  He denied bowel or bladder 
incontinence, and there was no history of constitutional 
symptoms such as fever or unexplained weight loss related to 
the back.  He noted pain with bending and difficulty sitting 
or standing for more than a few minutes.  He also reported 
that walking bothered him, and that he had pain when he 
turned over or changed positions in bed at night.  He denied 
the use of any back belts, braces, wraps, canes, or crutches.

The Veteran reported that he has had low back pain since an 
injury during active duty service.  He noted that, during 
service, he injured his back while lowering a five-gallon 
bucket of paint down several decks on a rope.  He reported 
that, while lowering the can, he felt a sudden tearing type 
pain in his back.  He went to sickbay and was sent to another 
ship where he underwent x-rays.  He noted that he went back 
to his ship where he was on bed rest for three days and 
treated with medication.  He reported that he did not undergo 
a separation physical at discharge.  He also stated that he 
experienced low back pain continuously since service 
discharge.  He noted that he could not pick up his kids when 
they were little because of back pain, and that he had to be 
careful with lifting and could not do any heavy work.  He 
denied any other injuries to the back.

Physical examination of the low back revealed that the 
Veteran walked without a limp, although his gait was slightly 
broad-based with a little bit of a waddling side-to-side 
gait.  There was no antalgic limp, and the Veteran's gait was 
more consistent with a peripheral neuropathy than a back 
disorder.  The stance was unremarkable.  There was tenderness 
to palpation and percussion of the lumbar spine.  The 
paraspinous muscles were somewhat tender, but there was no 
spasm noted.  The sacroiliac joints and sciatic notches were 
nontender.  Straight leg raising caused diffuse low back 
pain, bilaterally, at 60 degrees.  Strength and reflexes were 
normal.  On sensory testing, there was decreased sensation 
distal to the knees and extending distally, bilaterally.  
There was no alteration of sensation on the left lateral foot 
when compared to the right.  On active range of motion of the 
lumbar spine, there was objective evidence of pain.  The 
Veteran had mild to moderate difficulty getting up and down 
from a supine position, but he could get in and out of the 
examination room chairs readily.  He sat for approximately 
one hour during the examination with some occasional position 
changes.  On range of motion testing, there was pain at 70 
degrees of flexion, 30 degrees of extension, 15 degrees of 
lateral flexion, bilaterally, and 30 degrees of rotation, 
bilaterally.  With repeated use, there was no evidence of 
additional loss of motion or pain, weakness, incoordination, 
or fatigability.  The diagnosis was low back pain due to 
degenerative disc disease.

After reviewing the Veteran's claims file, conducting an 
interview of the Veteran, and performing a physical 
examination, the VA examiner concluded that it was "at least 
as likely as not that the veteran's degenerative disk disease 
first manifested on active duty in the event he described 
when he felt a sudden severe back pain while lowering a can 
of pain on a rope."  The examiner explained that, although 
the Veteran's service treatment records were not available, 
his history was "in sufficient detail and consistent with 
pain that can occur with degenerative disk disease."  The 
examiner also noted that the Veteran recalled having pain 
during the rest of his time during service, at separation, in 
the years following discharge from service, and that there 
was medical evidence of low back pain beginning in 1989 
sufficient to indicate continuity of symptomatology dating 
back to his military service.  Specifically, the examiner 
reported that the Veteran's "history is sufficiently 
detailed and dates back far enough that continuity dating to 
military service is shown."

In a September 2009 letter, K.L, P.A. noted that the Veteran 
has a history of chronic back discomfort which "stems from 
an injury that occurred while he was in the service."  She 
noted that the Veteran injured his low back during service 
while lowering a paint can down a few decks, and that he 
experienced a "ripping or snapping discomfort" at the back.  
She also reported that the Veteran has had back pain since 
that time.

The Board finds that the evidence of record supports service 
connection for a low back disorder.  The medical evidence of 
record reflects a current diagnosis of degenerative disc 
disease.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
The medical evidence of record does not show that arthritis 
was diagnosed within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As 
previously discussed, the Veteran's service treatment records 
are not available.  However, the Veteran provided competent 
and credible testimony that, while lowering a five-gallon can 
of paint down three decks during service, he heard something 
snap and felt excruciating pain in his low back.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (2006) (noting that the Board must determine whether lay 
evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence, 
although that alone may not bar a claim for service 
connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  Thus, the Veteran's lay 
testimony is credible evidence that he injured his low back 
during active duty service.  

In addition, the medical evidence of record reflects that the 
Veteran's current low back disorder is related to service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability).  
Both the VA examiner and K.L, P.A. opined that the Veteran's 
current low back disorder is related to active duty service.  
There are no other medical opinions of record which address 
the etiology of the Veteran's low back disorder.  Thus, the 
only medical opinions of record state that the Veteran's 
current low back disorder is related to his military service.  
See Hickson, 12 Vet. App. at 253.  In this, and in other 
cases, only independent medical evidence may be considered to 
support VA findings.  VA adjudicators may not base a decision 
on its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, as the 
competent medical and lay evidence of record reflect that the 
Veteran's current low back disorder is related to his active 
duty service, service connection is warranted.

II.  Left Hip Disorder

The Veteran contends that he has a current left hip disorder 
which is related to service.  During his April 2008 hearing 
before the Board, the Veteran testified that he believed that 
his left hip disorder was related to his low back disorder.  
However, after a thorough review of the evidence in the 
Veteran's claims file, the Board concludes that service 
connection for a left hip disorder is not warranted because 
the evidence of record does not reflect that the Veteran 
currently has a left hip disorder.

A December 1989 lumbar spine x-ray report notes the Veteran's 
complaints of low back and left leg pain.  However, the 
results of the MRI do not indicate a left hip disorder.  In 
February 1990, the Veteran complained of occasional mild 
discomfort in the posterior aspect of the leg, which was 
"quite minimal."  A June 2000 treatment record notes the 
Veteran's complaints of disc disease in the back with leg 
pain.

In April 2009, the Veteran underwent a VA examination.  The 
examination report notes his complaints of pain in the left 
hip, and he pointed to his outer buttock area.  He reported 
that the buttock pain "comes and goes" and that he noticed 
it more when his back was bothering him.  He stated that he 
noticed it about 10 times per month for about 2 hours at a 
time.  He indicated that he could sleep on either side 
without any particular problem, and he did not provide a 
history of any intrinsic hip joint symptoms such as 
stiffness, locking, or giving way.  Physical examination of 
the hips showed no tenderness in the inguinal region or over 
the greater trochanters.  Patrick's and Fabere's tests were 
negative for hip pain, but did cause some low back pain.  
There was no weakness in the hips except for mild limitation 
with hip flexion and extension because of back pain.  On 
active range of motion of the hips, there was no evidence of 
pain on repeated flexion and extension while standing on the 
opposite leg.  The Veteran complained of back pain with this 
maneuver, but no hip pain.  With repeated use, there was no 
evidence of additional loss of motion or pain, weakness, 
incoordination, or fatigability.  Range of motion of the left 
hip revealed flexion to 115 degrees, abduction to 40 degrees, 
and extension to 15 degrees.  The VA examiner concluded that 
"[n]o intrinsic hip condition is identified by history or 
exam[ination]."  The examiner noted that the Veteran did 
have radiating pain into the buttocks that was due to his low 
back, but that "the low back condition or military service 
has not caused any intrinsic hip joint condition."  The 
examiner further reported that the mild degenerative joint 
disease noted on x-ray is "more likely idiopathic 
[degenerative joint disease] associated with aging, and is 
not the source of the Veteran's hip pain."  The examiner 
concluded that the "rationale for this opinion is that the 
history and exam[ination] are not consistent with 
[degenerative joint disease], but rather radiating pain from 
the lumbar disc disease."

The Board acknowledges that the evidence indicates that the 
Veteran has left leg pain and pain in the buttocks which may 
be related to his low back disorder.  However, the evidence 
does not show that the Veteran's left leg pain results in a 
left hip disorder.  In addition, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Without a disability, there can be no entitlement to 
compensation.  See Degmetich, 104 F.3d 1328; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer, 3 Vet. 
App. at 225.  There is no medical evidence of a diagnosed 
left hip disability.  Moreover, the April 2009 VA examiner 
specifically found that there was "no intrinsic hip 
condition identified."  As there is no medical evidence of a 
diagnosed chronic disability, service connection for a left 
hip disorder is not warranted.

Because there is no objective evidence of a diagnosed left 
hip disorder, the preponderance of the evidence is against 
the Veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Bilateral Knee and Right Foot Disorders

The Veteran contends that he is entitled to service 
connection for bilateral knee and right foot disorders.  
Specifically, during his April 2008 hearing before the Board, 
the Veteran testified that he believed that his current 
bilateral knee and right foot disorders were caused by his 
low back disorder.

As previously noted, the Veteran's service treatment records 
are not available.  In addition, the Veteran's service 
personnel records are negative for any complaints of or 
treatment for a bilateral knee or a right foot disorder.

Private medical treatment records from November 1989 through 
October 2000 reveal complaints of and treatment for a 
bilateral knee disorder and a right foot disorder.  In 
November 1989, the Veteran complained of a burning sensation 
along the outside of the right foot, and noted that he 
injured his low back many years before.  The diagnosis was 
rule out peripheral neuropathy.  A December 1989 treatment 
record reflects that the Veteran reported a continued burning 
sensation in his right foot.  The diagnoses included chronic 
low back pain with degenerative disc disease and new onset of 
numbness and burning in the right lateral foot.  In February 
1990, the Veteran reported that, several months before, he 
had an onset of a burning sensation in his right foot.  He 
noted that the sensation lasted for about a month and then 
gradually subsided with no further recurrence.  Examination 
of the lower extremities was normal, and there was no 
evidence of significant weakness.  A February 2000 x-ray of 
the left knee notes the Veteran's complaints of "[s]ix 
months pain and stiffness."  The x-ray showed degenerative 
changes of the knee and that the tibial tuberosity was 
prominent raising the possibility of an old injury.  A March 
2000 record reflects that the Veteran complained of left knee 
pain.  The physician noted that the left knee pain was 
previously determined to be degenerative joint disease.  The 
diagnosis was persistent left knee pain secondary to 
degenerative joint disease/osteoarthritis.  A June 2000 
record reflects a diagnosis of degenerative joint disease of 
the knee.  An October 2000 treatment record reveals that the 
Veteran fell in a pool and hit his right shoulder, left hand, 
and right knee.  The record indicates that the right 
shoulder, right knee, and left palm were bruised five days 
before.

In April 2009, the Veteran underwent a VA examination.  The 
report notes his complaints of bilateral knee pain and a 
burning sensation in the right foot.  He stated that he has 
had knee pain for about 10 years which came on gradually and 
became severe enough to cause trouble walking.  He also 
indicated that he underwent an arthroscopy, but he was not 
sure on which knee.  He described pain in the knees across 
the patellar area 5 to 10 times per month for a half a day at 
a time.  He also reported stiffness and that his knees 
cracked, which could be painful, but denied swelling, 
redness, warmth, locking, and giving way.  He stated that 
walking and stair climbing sometimes bothered his knees, but 
he did not provide a history of flare-ups that caused him to 
alter his activities or any additional restriction on his 
activities due to his knees.  The Veteran also complained of 
a burning sensation on the lateral aspect of his right foot 
for approximately 3 years.  He noted that it came on 
gradually and seemed to be staying about the same.  He 
reported that his doctor told him that he had a nerve 
problem.  He denied any injury to the right foot, as well as 
foot pain, weakness, stiffness, swelling, increased heat, and 
erythema.  He reported that he took Gabapentin and that he 
did not use any braces, corrective shoes, or inserts.  

Physical examination of the knees showed no acute or chronic 
swelling or deformity and no increased heat or erythema.  His 
quadriceps and calf muscle circumference was greater on the 
right leg compared to the left, consistent with his being 
right-footed.  No muscle atrophy was noted.  Neither knee 
showed any specific tenderness on palpation of the joint 
line.  Patellar borders were mildly tender, and he had a 
prominent tibial tubercle, bilaterally, which was nontender.  
Both knees were stable on Drawer and collateral ligament 
testing.  A McMurray's test was negative, and no weakness of 
the knees was noted.  On active range of motion of the knees, 
repeated flexion and extension while standing on the opposite 
leg caused no objective evidence or complaints of knee pain.  
There was pain at 120 degrees of flexion, but there was no 
evidence of additional loss of motion or pain, weakness, 
incoordination, or fatigability.  Range of motion of the 
knees revealed flexion to 130 degrees, bilaterally, and 
extension to 0 degrees, bilaterally.  Examination of the 
right foot showed no acute or chronic swelling or deformity 
and no increased heat or erythema.  Skin color and 
temperature were normal.  There were normal pedal pulses and 
no edema.  There was no painful motion, instability, or 
weakness.  He walked without a limp, but his gait was 
slightly broad-based and there was a little bit of waddling 
side-to-side gait, but no antalgic limp.  The gait was more 
consistent with a peripheral neuropathy than a back or knee 
condition.  There were no calluses, breakdown, or unusual 
shoe wear, and there were no skin or vascular abnormalities.  
There was some prominence of the interphalangeal joint of the 
great toes, consistent with some degenerative joint disease, 
but no other deformities were noted.  The Veteran did not 
have flat feet or any significant hallux valgus.  There was 
active motion of the metatarsalphalangeal joint of each toe.  
Sensory testing revealed decreased sensation just distal to 
the knees and extending distally, which was symmetric on both 
sides.  There was no alteration of sensation on the left 
lateral foot when compared to the right.  The VA examiner 
diagnosed bilateral knee degenerative joint disease and 
decreased sensation in the bilateral lower extremities with 
complaints of burning right foot.

After reviewing the Veteran's claims file, conducting an 
interview of the Veteran, and performing a physical 
examination, the VA examiner opined that it was "less likely 
that the veteran's knee degenerative joint disease is caused 
or aggravated by his low back condition or military 
service."  The examiner explained that the Veteran's knees 
have only bothered him for 10 years, and thus his symptoms 
did not date back to military service.  In addition, the 
examiner noted that "I am not aware of any medical 
literature that shows that lumbar degenerative disk disease 
can cause [degenerative joint disease] of the knees."  The 
examiner also explained that the Veteran's gait did not show 
any limp due to his back, and there was no undue stress on 
the knees because of the back.  Thus, the VA examiner 
concluded that the Veteran's "knee condition is much more 
likely to me to be a function of his age and obesity."  With 
regard to the Veteran's right foot disorder, the VA examiner 
opined that the Veteran's right foot disorder was 
"consistent with peripheral neuropathy which is more than 
likely due to his diabetes."  The examiner explained that 
there was "no evidence of radiculopathy, and given the 
sensory level just below the knee bilaterally, his right foot 
symptoms are due in my opinion to peripheral neuropathy."  
The examiner continued that "[t]his is due to the diabetes 
and is unrelated to the back condition, since [examination] 
findings are very consistent with peripheral neuropathy and 
diabetes is a well known cause of [peripheral neuropathy]."

The Board finds that the evidence of record does not support 
a finding of service connection for a bilateral knee disorder 
or a right foot disorder.  Current diagnoses of degenerative 
joint disease of the bilateral knees and right foot 
peripheral neuropathy are of record.  Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
However, there is no medical evidence that the Veteran's 
current bilateral knee disability or right foot disorder are 
related to his military service or to a service-connected 
disorder.  See Hickson, 12 Vet. App. at 253.

The only medical opinion of record addressing the etiology of 
the Veteran's bilateral knee disorder is the April 2009 VA 
examination, which states that the Veteran's current 
bilateral knee disorder is not related to his military 
service or to his service-connected low back disorder.  See 
Hickson, 12 Vet. App. at 253; see also Allen, 7 Vet. App. 439 
(holding that service connection on a secondary basis 
requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability).  Similarly, the April 2009 VA examiner also 
opined that the Veteran's current right foot disorder was not 
related to his service-connected low back disorder.  See 
Allen, 7 Vet. App. 439.  The opinion is supported by 
rationale, and the VA examiner who provided the opinion 
reviewed the Veteran's claims file prior to preparing the 
opinion.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin, 1 Vet. App. at 175.  Further, 
the evidence does not show, and the Veteran does not argue, 
that his current right foot disorder is directly related to 
service.  In fact, the April 2009 VA examiner specifically 
found that the Veteran's right foot disorder was likely 
caused by his nonservive-connected diabetes.  See Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Accordingly, 
there is no medical evidence of record linking the Veteran's 
bilateral knee disorder or right foot disorder to service or 
to a service-connected disorder, despite his assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for a bilateral knee disorder is over 32 
years after his period of service ended, and the first 
medical evidence of record for a right foot disorder is over 
22 years after his period of service ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no medical 
evidence which provides the required nexus between military 
service or a service-connected disability and a bilateral 
knee disorder or a right foot disorder, service connection 
for a bilateral knee disorder and a right foot disorder is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board acknowledges the Veteran's statements that his 
bilateral knee disorder and right foot disorder are related 
to service or to his service-connected low back disorder.  
Although the Veteran's statements are competent evidence as 
to events and observations, they are not competent evidence 
as to the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the Veteran is not a physician, his statements are 
not competent evidence that his current bilateral knee 
disorder and right foot disorder are related to service or to 
his service-connected low back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Absent objective medical evidence 
that the Veteran's bilateral knee disorder and right foot 
disorder are related to service or to a service-connected 
disorder, service connection is not warranted

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a low back disorder is granted.

Service connection for a left hip disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a right foot disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


